Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 - 33 and 35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the phrase "paper-like" renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by "-like"), thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d). Claims 2 – 33 and 35 are rejected due to their dependency to claim 1.
Claim 4 recites the limitation "the step of providing an auxiliary sheet storage" in the first two lines of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "the step of providing a waste auxiliary sheet storage" in the first two lines of the claim.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 - 33 and 35 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kogure et al (US 2017/0253358).
With regards to claims 1, 8, 9 and 35, Kogure teaches a method of fastening a second object to a first object and an apparatus configured to perform the method (Abstract) comprising:
Providing the first object comprising a first attachment surface (Figure 1 item 5)
Providing the second object (Figure 1 item 5)
Placing the second object relative to the first object (as seen in Figure 1 items 5)
Placing a sonotrode relative to the second object (Figure 1 item 2)
Placing an auxiliary sheet between the sonotrode and the second object (Figure 1 item 7)
Causing mechanical vibration to act from the sonotrode on the second object via the auxiliary sheet to locally bond the second object to the first object (paragraphs 25, 26 and 28)
Where the auxiliary sheet is made of paper (paragraph 34)
With regards to claim 2, the teachings of Kogure are presented above. Additionally Kogure teaches that the step of causing the mechanical vibration to act from the sonotrode on the second object via the auxiliary sheet, the  mechanical vibration acts via a first section of the auxiliary sheet (paragraph 25), the method further comprising displacing the auxiliary sheet relative to the sonotrode (paragraphs 35 and 36) and causing mechanical vibration to act from the sonotrode on a different location of the second object or to a different second object via a second section of the auxiliary sheet different from a first section (paragraphs 35 and 36).
With regards to claim 3, the teachings of Kogure are presented above. Additionally Kogure teaches that the auxiliary sheet is continuous, the first and second sections of the auxiliary sheet being contiguous (as seen in Figure 3 items 9 and 10).
With regards to claim 4, the teachings of Kogure are presented above. Additionally Kogure teaches that the step of providing an auxiliary sheet storage (Figure 3 item 9), where displacing the auxiliary sheet relative to the sonotrode comprises removing an amount of auxiliary sheet material from the auxiliary sheet storage (as seen in Figure 3).
With regards to claim 5, the teachings of Kogure are presented above. Additionally Kogure teaches that the auxiliary sheet comprises an auxiliary sheet reel (Figure 3 item 9), and where removing the amount of auxiliary sheet material from the auxiliary sheet storage comprises unrolling the auxiliary sheet storage to a predetermined extent (as seen in Figure 3).
With regards to claim 6, the teachings of Kogure are presented above. Additionally Kogure teaches that the step of providing a waste auxiliary sheet storage (Figure 3 item 10) and where displacing the auxiliary sheet relative to the sonotrode comprises placing an amount of auxiliary sheet material in the waste auxiliary sheet storage (as seen in Figure 3).
With regards to claim 7, the teachings of Kogure are presented above. Additionally Kogure teaches that the waste auxiliary sheet storage comprises a waste auxiliary sheet reel (Figure 3 item 10).
With regards to claim 10, the teachings of Kogure are presented above. Additionally Kogure teaches that the auxiliary sheet is a sheet having multiple sheet layers (paragraph 34).
With regards to claim 11, the teachings of Kogure are presented above. Additionally Kogure teaches that the sheet layers or at least two of the sheet layers have a low adhesion between them (paragraphs 27 and 32).
With regards to claim 12, the teachings of Kogure are presented above. Additionally Kogure teaches that the method comprises a polymer film between the sheet layers or at least two of the sheet layers (paragraph 38).
With regards to claim 13, the teachings of Kogure are presented above. Additionally Kogure teaches that the auxiliary material can be office paper which is a low density paper material of less than 670 kg/m³ (paragraph 34).
With regards to claim 14, the teachings of Kogure are presented above. Additionally Kogure teaches that the auxiliary material is essentially free of any binder or filler (paragraph 34).
With regards to claim 15, the teachings of Kogure are presented above. Additionally Kogure teaches that the auxiliary sheet is a compressible material (paragraph 34, Table 1).
With regards to claim 16, the teachings of Kogure are presented above. Additionally Kogure teaches that the auxiliary sheet is of a sandwich material with at least a first and second outer layer and at least one intermediate layer of an average density lower than an average density of the first and second outer layers, the intermediate layer being between the first and second outer layers (paragraph 34, Table 1).
With regards to claim 17, the teachings of Kogure are presented above. Additionally Kogure teaches that the auxiliary sheet is corrugated cardboard (paragraph 34).
With regards to claim 18, the teachings of Kogure are presented above. Additionally Kogure teaches that the auxiliary sheet has at least one polymer coating (paragraph 34).
With regards to claim 19, the teachings of Kogure are presented above. Additionally Kogure teaches that the auxiliary sheet has a thickness of at least 0.2 mm (as seen in Table 1).
With regards to claim 20, the teachings of Kogure are presented above. Additionally Kogure teaches that the method comprises a step of compressing the auxiliary sheet by a pressing force on the sonotrode (as seen in Figure 1a).
With regards to claim 21, the teachings of Kogure are presented above. Additionally Kogure teaches that compressing the auxiliary sheet comprises starting to compress the auxiliary sheet before the mechanical vibration sets in (paragraphs 27 and 31).
With regards to claim 22, the teachings of Kogure are presented above. Additionally Kogure teaches that the compressing comprises compressing the auxiliary element at a location of sonotrode so that its thickness is reduced by at least a factor of 1.5 (paragraphs 27 and 31).
With regards to claims 23 and 24, the teachings of Kogure are presented above. Additionally Kogure teaches that the auxiliary sheet has a grammage of at least 50 g/m² (paragraph 34, Table 1).
With regards to claim 25, the teachings of Kogure are presented above. Additionally Kogure teaches that the second object is of a fiber composite material (paragraph 38).
With regards to claim 26, the teachings of Kogure are presented above. Additionally Kogure teaches that the first object comprises liquefiable thermoplastic material in a solid state, where the second object comprises a surface portion that has a coupling structure that is capable of being deformed to comprise such a coupling structure with an undercut, whereby the second object is capable of making a positive-fit connection with the first object, and where causing the first object to locally bond to the second object comprises pressing the coupling structure of the second object while the mechanical vibration acts until a flow portion of the thermoplastic material of the first object is liquefied and flows into the coupling structure of the second object, whereby after re-solidification a positive-fit connection between the coupling structure and the flow portion secures the second object to the first object (paragraphs 26, 27, 31 and 38).
With regards to claim 27, the teachings of Kogure are presented above. Additionally Kogure teaches that the step of placing the second object relative to the first object comprises placing the second object relative to the first object with a resin between the first attachment surface and a second attachment surface of the second object, and where causing the first object to locally bond the second object comprises activating the resin to crosslink by the 
With regards to claim 28, the teachings of Kogure are presented above. Additionally Kogure teaches that the second attachment surface in the step of placing the second object relative to the first object is placed to abut against the first attachment surface, with the resin between the attachment surfaces (paragraph 38).
With regards to claim 29, the teachings of Kogure are presented above. Additionally Kogure teaches that the second attachment surface comprises at least one indentation or protrusion (Figure 1a item 8).
With regards to claim 30, the teachings of Kogure are presented above. Additionally Kogure teaches that the vibration is a longitudinal vibration (paragraphs 27 – 29, 32 and 35).
With regards to claim 31, the teachings of Kogure are presented above. Additionally Kogure teaches that the second object is a connecter equipped for fastening a further object to the first object (paragraph 39).
With regards to claim 32, the teachings of Kogure are presented above. Additionally Kogure teaches that placing the second object relative to the first object comprises mounting the second object on the auxiliary sheet  and using the auxiliary sheet to place the second object relative to the first object (as seen in Figure 1).
With regards to claim 33, the teachings of Kogure are presented above. Additionally Kogure teaches that the auxiliary sheet comprises a marking and where placing the auxiliary sheet comprises positioning the auxiliary sheet so that the marking is in a defined position relative to a marking sensor (paragraph 38).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHEL RIVERA whose telephone number is (571)270-7655. The examiner can normally be reached M-F 12pm - 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on (571) 270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOSHEL RIVERA/Examiner, Art Unit 1746   

/MICHAEL N ORLANDO/Supervisory Patent Examiner, Art Unit 1746